Title: To James Madison from John Browne Cutting, 6 February 1796
From: Cutting, John Browne
To: Madison, James


Dear Sir,
Saturday 6th Feby. 1796
Accept my best acknowledgments both for your goodness in the investigation of my case; and the candid & obliging opinion you communicate concerning it.
In proportion to the solicitude resulting from the delicacy of the nature of my claim—the hard struggle I have made for evidence to substantiate it—and the nicety of Feelings that have been deeply wounded—in the affair—is the satisfaction I feel in your kindness—and attestation. Very respectfully and affectionately Your Most Obedt. Sert.
John Browne Cutting
